Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-20-00021-CR

                                        Ricardo GUAJARDO,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                    From the 63rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 14150-CR
                           Honorable Enrique Fernandez, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: March 31, 2021

DISMISSED

           Appellant’s counsel has filed a motion to dismiss this appeal due to appellant’s death. The

motion is unopposed by appellee. Therefore, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.2(a).

                                                    PER CURIAM

DO NOT PUBLISH